          Case 1:19-cv-02117-TJK Document 58 Filed 10/16/19 Page 1 of 14



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 CAPITAL AREA IMMIGRANTS’ RIGHTS
 COALITION, et al.,

                            Plaintiffs,

 v.
                                                           Civil Action No. 1:19-cv-02117-TJK
 DONALD J. TRUMP, in his official capacity
 as President of the United States, et al.,

                            Defendants.



 I.A., et al.,

                            Plaintiffs,

 v.
                                                           Civil Action No. 1:19-cv-02530
 WILLIAM BARR, in his official capacity as
 Attorney General of the United States, et al.,

                            Defendants.



                       DEFENDANTS’ SUPPLEMENTAL BRIEF

        Defendants’ submit this supplemental brief to address two issues: (1) the standards

governing adjudication of motions for summary judgment in an Administrative Procedure Act

(“APA”) case, and (2) the appropriate remedy, if any, should the court find any merit to Plaintiffs’

claims that the rule at issue in this case, Asylum Eligibility and Procedural Modifications, 84 Fed.

Reg. 33,829 (July 16, 2019), is unlawful. As explained below, because this is an APA case, the

Court’s review is limited to the administrative record produced by Defendants, and none of

Plaintiffs’ evidentiary matter submitted as part of their motions for a temporary restraining order


                                                 1
          Case 1:19-cv-02117-TJK Document 58 Filed 10/16/19 Page 2 of 14



or preliminary injunctions may be considered, other than to demonstrate jurisdiction. Moreover,

should the Court rule in Plaintiffs’ favor on the merits, the Court’s remedial authority is limited by

Article III of the U.S. Constitution, equitable principles, and 8 U.S.C. § 1252, such that the Court

may, at most, set aside the rule at issue in this case as to the Plaintiffs over which the Court

otherwise has jurisdiction only.

I. Plaintiffs’ May Not Rely on Extra-Record Materials in Support of their Merits Claims

         In cases—like this one—seeking review of substantive agency action under the APA,

summary judgment “serves as the mechanism for deciding, as a matter of law, whether agency

action is ... consistent with the APA standard of review.” Sierra Club v. Mainella, 459 F. Supp.2d

76, 90 (D.D.C. 2006) (citing Richards v. INS, 554 F.2d 1173, 1177 & n. 28 (D.C. Cir. 1977)).

Accordingly, “when a party seeks review of agency action under the APA,” the usual summary

judgment standard does not apply and “the district judge” instead “sits as an appellate tribunal.”

Am. Bioscience, Inc. v. Thompson, 269 F.3d 1077, 1083 (D.C. Cir. 2001). There is no factual

“record” in such a case, other than the administrative record before the agency. See, e.g., IMS, P.C.

v. Alvarez, 129 F.3d 618, 623 (D.C. Cir. 1997) (“It is a widely accepted principle of administrative

law that the courts base their review of an agency’s actions on the materials that were before the

agency at the time its decision was made.”). Accordingly, the Court must disregard any extra-

record citations in support of Plaintiffs’ merits arguments. See ECF Nos. 41-1 at 9-30, 46 at 10-

20, CAIR v. Trump, No. 19-cv-02117; ECF Nos. 6 at 12-33, 21 at 10-22, I.A. v. Trump, No. 19-cv-

02530.

         Moreover, to the extent that Plaintiffs submitted extra-record evidentiary matter in support

of their required showing on a motion for preliminary injunction—including demonstrating

irreparable harm and that the balance of equities favors them, and the appropriate scope of




                                                  2
         Case 1:19-cv-02117-TJK Document 58 Filed 10/16/19 Page 3 of 14



injunctive relief, ECF Nos. 3-2, 3-3, 31-3 to 3-11, 42-2 to 41-5, 53-1, CAIR v. Trump, No. 19-cv-

02117; ECF Nos. 6-1 to 6-3, 24-1 to 24-4, 31-1 to 31-3, 41, I.A. v. Trump, No. 19-cv-02530—

these assertions are irrelevant to resolution of the merits of a motion for summary judgment in a

record case. See, e.g., IMS, P.C., 129 F.3d at 623. The parties’ agreement to treat the motions for

preliminary injunction as motions for summary judgment “moots the Court’s consideration of the

preliminary injunctive factors because the court will enter judgment on the merits.” Children's

Hosp. Ass’n of Texas v. Azar, 300 F. Supp. 3d 190, 202 (D.D.C. 2018), rev’d on other grounds,

933 F.3d 764 (D.C. Cir. 2019). The only exception to this rule, as Plaintiffs appear to concede,

ECF 57 at 1-2 (noting only the exception to the record rule relevant to establishing Article III

standing), ECF No. 46 at 6 (similar), CAIR v. Trump, No. 19-cv-02117; ECF Nos. 6 at 12-33, 21

at 10-22, I.A. v. Trump, No. 19-cv-02530, is that the Court may consider extra-record evidence

submitted for the purposes of demonstrating the Court’s jurisdiction over this case. See, e.g.,

Chesapeake Climate Action Network v. Export-Import Bank of the U.S., 78 F. Supp. 3d 208, 217

(D.D.C. 2015) (“Although judicial review of agency action is typically confined to the

administrative record, where there is not sufficient evidence of standing in the record because the

question was not before the agency, plaintiffs may submit extra-record evidence to establish

standing.”).

II. The Court’s Review of Plaintiffs’ APA Claims is Highly Deferential

       The Court’s review under the APA is also “limited,” EarthLink, Inc. v. FCC, 462 F.3d 1,

9 (D.C. Cir. 2006), and courts may not substitute their “judgment for that of the agency.” Motor

Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto Inc. Co., 463 U.S. 29, 43 (1983). “‘An

agency’s predictive judgments about areas that are within the agency’s field of discretion and

expertise are entitled to particularly deferential review’” and “need not rest on ‘pure factual




                                                3
          Case 1:19-cv-02117-TJK Document 58 Filed 10/16/19 Page 4 of 14



determinations.’” EarthLink, Inc., 462 F.3d at 213 (quoting In re Core Commc’ns, Inc., 455 F.3d

267, 282 (D.C. Cir. 2006) & FCC v. WNCN Listeners Guild, 450 U.S. 582, 594 (1981)) (emphasis

in original). An agency thus “does not engage in arbitrary and capricious decision-making by

making ‘predictive judgment[s]’ or even by relying on ‘[i]ncomplete data.’” New York v. NRC,

824 F.3d 1012, 1022 (D.C. Cir. 2016); see Sacora v. Thomas, 628 F.3d 1059, 1068-69 (9th Cir.

2010) (it is “reasonable for the [agency] to rely on its expertise” to arrive at its conclusions, even

if those conclusions are not supported with “empirical research.”). The agency need only articulate

“a rational connection between the facts found and the choice made,” Motor Vehicle, 463 U.S. at

43. And in cases like this one, which does not concern a statutory gap but rather the express grant

of authority to prescribe rules and standards, see Gov’t Br. 28-37 (ECF No. 43), the agency’s

“judgment [is owed] more than mere deference of weight,” and courts give the agency

interpretation controlling weigh unless [it is] arbitrary, capricious, or manifestly contrary to the

statute.” Lindeen v. Securities and Exchange Commission, 825 F.3d 646, 656 (D.C. Cir. 2016).

         These principles also apply to the Court’s assessment of the Defendants’ invocation of

“good cause” to forgo notice and comment procedures under 5 U.S.C. § 553(b)(3)(B). Although

the Court reviews “the agency’s legal conclusion of good cause ... de novo,” the court “defer[s] to

an agency’s factual findings and expert judgments therefrom, unless such findings and judgments

are arbitrary and capricious.” Sorenson Commc’ns Inc. v. F.C.C., 755 F.3d 702, 706 (D.C. Cir.

2014).

         These principles of deference are heightened in the context of the Defendants’ invocation

of the “foreign affairs” exception to notice and comment under 5 U.S.C. § 553(a)(1). In contrast

to “good cause,” which requires that the agency “find[]” that “notice and public procedure thereon

are impracticable, unnecessary, or contrary to the public interest,” 5 U.S.C. § 553(b)(3)(B), the




                                                  4
         Case 1:19-cv-02117-TJK Document 58 Filed 10/16/19 Page 5 of 14



foreign affairs exception contains no such requirement. Instead, 5 U.S.C. § 553(a)(1) requires only

that the challenged rule involve a “foreign affairs function.” “[T]he very nature of executive

decisions as to foreign policy is political, not judicial. . . . They are decisions of a kind for which

the Judiciary has neither aptitude, facilities nor responsibility.” See Chicago & S. Air Lines, Inc.

v. Waterman SS Corp., 333 U.S. 103, 111 (1948). Accordingly, review of Defendants’ invocation

of its foreign affairs authority is even more deferential than review of the Defendants’ invocation

of good cause. Cf. Holder v. Humanitarian Law Project, 561 U.S. 1, 35 (2010) (“The Government,

when seeking to prevent imminent harms in the context of international affairs and national

security, is not required to conclusively link all the pieces in the puzzle before we grant weight to

its empirical conclusions.”).

III. Should the Court Conclude the Rule is Unlawful, It May Not Enjoin the Rule Nationwide

       As Defendants have already explained, the rule at issue in this case is a valid exercise of

the Executive Branch’s authority to promulgate rules creating categorical limitations on asylum

eligibility, Gov’t Br. 28-38, was properly promulgated as an interim final rule under both the good

cause and foreign-affairs exceptions to notice-and-comment rulemaking, id. at 38-44, and reflects

sound and well-supported decision-making. Id. at 44-50. Moreover, on September 11, 2019, the

Supreme Court stayed in full the injunction issued by the district court in East Bay Sanctuary

Covenant v. Trump, 385 F. Supp. 3d 922, 957-58 (N.D. Cal. 2019), pending appeal of that decision

and the disposition of any petition for certiorari filed by the government. See Barr v. East Bay

Sanctuary Covenant, No. 19A320, 2019 WL 4292781 (S. Ct. Sept. 11, 2019).

       However, in the event the Court grants summary judgment to Plaintiffs on any of their

APA claims, the Court should not issue nationwide injunctive relief, and must limit any relief to

the actual parties before the Court. And even if the Court views relief that benefits non-parties




                                                  5
          Case 1:19-cv-02117-TJK Document 58 Filed 10/16/19 Page 6 of 14



appropriate in this case, that relief should be limited to vacatur of the challenged rule, and not

include injunctive relief.

        First, Article III forecloses such relief. Under Article III, “[a] plaintiff’s remedy must be

tailored to redress the plaintiff’s particular injury.” Gill v. Whitford, 138 S. Ct. 1916, 1931 (2018)

(citation omitted); see also Warth v. Seldin, 422 U.S. 490, 499 (1975) (“The Art. III judicial power

exists only to redress or otherwise to protect against injury to the complaining party, even though

the court’s judgment may benefit others collaterally.”). Under Article III, where a party’s “injury

in fact … ha[s] been remedied,” to allow the plaintiffs to challenge regulations “apart from any

concrete application that threatens imminent harm to [their] interests” would “fly in the face of

Article III’s injury-in-fact requirement.” Summers v. Earth Island Institute, 555 U.S. 488, 494

(2009). That rule is especially important here, where plaintiffs do “not represent a class, so they

[can] not seek to enjoin [an agency regulation] on the ground that it might cause harm to other

parties.” See Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 163 (2010).

        Second, even apart from Article III’s jurisdictional constraints, injunctions that go beyond

a plaintiff’s own injuries exceed the power of a court sitting in equity. The rule in equity is that

injunctions “be no more burdensome to the defendant than necessary to provide complete relief to

the plaintiffs.” Madsen v. Women’s Health Ctr., Inc., 512 U.S. 753, 765 (1994); see, e.g., Los

Angeles Haven Hospice, Inc. v. Sebelius, 638 F.3d 644, 664 (9th Cir. 2011) (“[I]njunctive relief

generally should be limited to apply only to named plaintiffs where there is no class certification.”)

(alteration in original; quotation marks omitted)); Virginia Society for Human Life, Inc. v. Federal

Election Commission, 263 F.3d 379, 393 (4th Cir. 2001) (“[p]reventing the [agency] from

enforcing [the regulation] against other parties in other circuits does not provide any additional

relief to [the plaintiff]”).




                                                  6
         Case 1:19-cv-02117-TJK Document 58 Filed 10/16/19 Page 7 of 14



       Longstanding historical practice confirms that injunctions are limited to what is necessary

to remedy the plaintiff’s injury. It is well established that the scope of a court’s statutory authority

to enter injunctive relief is circumscribed by the type of relief that was “traditionally accorded by

courts of equity.” Grupo Mexicano de Desarrollo S.A. v. Alliance Bond Fund, Inc., 527 U.S. 308,

318-19 (1999). But the tradition of equity inherited from English law was premised on “providing

equitable relief only to parties” because the fundamental role of a court was to “adjudicate the

rights of ‘individual[s].’” Trump v. Hawaii, 138 S. Ct. 2392, 2427-28 (Thomas, J., concurring)

(quoting The Federalist No. 78, at 466 (Alexander Hamilton) (Clinton Rossiter ed., 1961)). As a

result, “a plaintiff could not sue to vindicate the private rights of someone else.” Id. at 2428. It is

thus unsurprising that injunctions like the one here “are a recent development emerging for the

first time in the 1960s and dramatically increasing in popularity only very recently.” Id. at 2426.

       In contravention of these sound principles, universal injunctions create practical problems

for the federal courts and federal litigants. They “prevent[] legal questions from percolating

through the federal courts, encouraging forum shopping, and making every case a national

emergency for the courts and for the Executive Branch.” Id. at 2425); see United States v.

Mendoza, 464 U.S. 154, 160 (1984) (“Allowing only one final adjudication would deprive this

Court of the benefit it receives from permitting several courts of appeals to explore a difficult

question before this Court grants certiorari.”). They also allow courts and parties to circumvent

Federal Rule of Civil Procedure 23, which sets out the prerequisites for certifying a class and for

granting relief to such a class. See L.A. Haven Hospice, 638 F.3d at 664 (noting that considerations

against nationwide injunctions “appl[y] with special force where,” as here, “there is no class

certification”). And they create an inequitable “one-way ratchet” under which a loss by the

government precludes enforcement of the challenged rule everywhere, but a victory by the




                                                   7
         Case 1:19-cv-02117-TJK Document 58 Filed 10/16/19 Page 8 of 14



government does not preclude other plaintiffs from “run[ning] off to the 93 other districts for more

bites at the apple.” City of Chicago v. Sessions, 888 F.3d 272, 298 (7th Cir. 2018) (Manion, J.,

concurring in the judgment in part and dissenting in part), reh’g en banc granted (No. 17-2991)

(June 4, 2018), reh’g en banc vacated as moot (No. 17-2991) (Aug. 10, 2018).

       Third, the APA does not affirmatively authorize nationwide relief in the form of a universal

vacatur of the rule. Cf. Trump, 138 S. Ct. at 2425 (Thomas, J. concurring) (“No statute expressly

grants district courts the power to issue universal injunctions.”). The APA provides only that a

court may “hold unlawful and set aside agency action.” 5 U.S.C. § 706(2). But nothing in section

706(2)’s text specifies whether the rule, if found invalid, should be set aside on its face or as

applied to the challenger. In the absence of a clear statement in the APA that it displaces traditional

rules of equity, the court should adopt the narrower reading of the “set aside” language. See

Virginia Society for Human Life, 263 F.3d at 393 (“Nothing in the language of the APA, however,

requires us to exercise such far-reaching power.”).         The historical backdrop to the APA’s

enactment lends further support to this reading. The absence of nationwide injunctions prior to

Congress’ enactment of the APA in 1946 (and for over fifteen years thereafter) suggests that the

APA was not originally understood to authorize courts to issue such broad relief. See Samuel L.

Bray, Multiple Chancellors: Reforming the National Injunction, 131 HARV. L. REV. 417, 438 &

n.121 (2017) (noting that the first nationwide injunction issued in the U.S. occurred in 1963 in

Wirtz v. Baldor Electric Company, 337 F.2d 518 (D.C. Cir. 1963)). Indeed, the APA further

provides that in the absence of a special statutory review provision, the proper “form of

proceeding” under the APA is a traditional suit for declaratory or injunctive relief. See 5 U.S.C. §

703. But declaratory and injunctive remedies are equitable in nature, and, as discussed, equitable




                                                  8
          Case 1:19-cv-02117-TJK Document 58 Filed 10/16/19 Page 9 of 14



relief traditionally has been limited to determining the rights of the parties before the court.1 See

supra 5-6. And the APA’s very reference to actions for “declaratory judgments” makes clear that

no injunction—much less a nationwide injunction—is in any sense compelled by the APA when

agency action is held unlawful. See H.R. Rep. No. 1980, 79th Cong., 2d Sess. 42 (1946) (referring

to possibility of suits for declaratory relief to “determine the validity or application of a rule or

order”); see also S. Rep. No. 752, 79th Cong., 1st Sess. 26 (1945).

        Fourth, even assuming the APA might provide for universal relief, section 702 provides

that “[n]othing herein (1) affects other limitations on judicial review or the power or duty of the

court to dismiss any action or deny relief on any other appropriate legal or equitable ground; or (2)

confers authority to grant relief if any other statute that grants consent to suit expressly or impliedly

forbids the relief which is sought.” As Defendants have explained, Gov’t. Br. 11-28, 8 U.S.C.

§ 1252 “forbids” the universal relief Plaintiffs seek.

        To begin, section 1252 forecloses the Plaintiffs—both the individuals or the

organizations—from seeking universal “set aside” relief as to the application of the rule in

expedited removal proceedings. Section 1252(e)(1) provides that “no court may—(A) enter

declaratory, injunctive, or other equitable relief in any action pertaining to an order to exclude an


1
  Defendants acknowledge that Nat’l Min. Ass’n v. U.S. Army Corps of Engineers, 145 F.3d 1399,
1409-10 (D.C. Cir. 1998) holds that “[w]hen a reviewing court determines that agency regulations
are unlawful, the ordinary result is that the rules are vacated—not that their application to the
individual [plaintiffs] is proscribed.” However, as explained infra, the specific INA provisions
limiting the Court’s authority to enter universal relief distinguish this case from Nat’l Min. Ass’n.
Moreover, even on its own terms, Nat’l Min. Ass’n does not authorize injunctive relief, but is
limited to vacatur. Indeed, the Supreme Court has cautioned that a district court vacating an agency
action under the APA should not issue an injunction unless doing so would “have [a] meaningful
practical effect independent of its vacatur,” Monsanto, 561 U.S. at 165, a showing Plaintiffs cannot
make here where they do “not represent a class,” id. at 163, and where Plaintiffs present no
evidence that the government would not comply with an order of vacatur. Cf. O.A. v. Trump, No.
CV 18-2718 (RDM), 2019 WL 3536334, at *29 (D.D.C. Aug. 2, 2019) (concluding, even in a
class action case not involving some of the jurisdictional provisions at issue in this case, that
vacatur was sufficient, and no basis for injunctive relief existed).


                                                   9
        Case 1:19-cv-02117-TJK Document 58 Filed 10/16/19 Page 10 of 14



alien in accordance with section 1225(b)(1) of this title except as specifically authorized in a

subsequent paragraph of this subsection.” (Emphasis added). As to section 1252(e)(3), the sole

remedy authorized is a “determination[]” on the merits of “whether [section 1225(b)], or any

regulation issued to implement such section, is constitutional” or “whether such a regulation, or a

written policy directive, written policy guideline, or written procedure issued by or under the

authority of the Attorney General [or Secretary] to implement such section, is not consistent with

applicable provisions of this subchapter or is otherwise in violation of law.” Such a

“determination” is the only form of “declaratory” relief specifically authorized by section

1252(e)(3). But even if section 1252(e)(3) could be understood to authorize vacatur of a regulation

a court found invalid as a form of “other equitable relief,” the word “determination” would not

ordinarily connote injunctive relief, and had Congress intended otherwise it would have used

language like that in the Hobbs Act, explicitly empowering a court “to enjoin . . . the validity of”

agency orders. 28 U.S.C. § 2342 (emphasis added).

       Furthermore, section 1252(e)(1)(B) prohibits “certify[ing] a class under Rule 23.” As the

D.C. Circuit has explained, that means Congress did not “intend[] to permit actions on behalf of a

still wider group of aliens, actions in which no class representative appears as a party and the

plaintiffs are unconstrained by the requirements of [Rule] 23.” Am. Immigration Lawyers

Association v. Reno (“AILA”), 199 F.3d 1352, 1364 (D.C. Cir. 2000). But universal injunctive or

declaratory relief like that sought by Plaintiffs would produce the same result that Congress

foreclosed, benefitting hundreds of thousands of aliens “none of whom are parties to the lawsuit,”

and “unconstrained by the requirements” of Rule 23. Id. at 1364. Such an order would also be

prohibited by 8 U.S.C. § 1252(f), which provides that “no court (other than the Supreme Court)

shall have jurisdiction or authority to enjoin or restrain the operation of [8 U.S.C. §§ 1221-1231],




                                                10
         Case 1:19-cv-02117-TJK Document 58 Filed 10/16/19 Page 11 of 14



other than with respect to the application of such provisions to an individual alien against whom

proceedings ... have been initiated.” See AILA, 199 F.3d at 1359 (noting applicability of section

1252(f)(1) in suits under section 1252(e)(3)). Universal set aside relief would do precisely what

section 1252(f)(1) forbids, by mandating or barring the use of requirements and standards for

future expedited removal proceedings found nowhere in 8 U.S.C. § 1225(b)(1)’s text on behalf of

“alien[s] against whom proceedings … have [not yet] been initiated,” 8 U.S.C. § 1252(f)(1), and

therefore would enjoin or restrain operation of section 1225(b)(1) as written. See Hamama v.

Adducci, 912 F.3d 869, 879-80 (6th Cir. 2018).

       Likewise, section 1252 forecloses universal “set aside” relief as to all aliens in full removal

proceedings under 8 U.S.C. § 1229a. As the government has explained, all such aliens must raise

their claims through their administrative immigration proceedings, before seeking review in an

Article III court. Gov’t Br. 21; see id. at 21-28. But even were that not so, section 1252(f) again

forecloses relief. Here, the individual Plaintiffs ask this Court not only to enjoin application of the

rule to them in their ongoing removal proceedings, but to set aside the rule as applied to all aliens,

now, and in the future, who may be subject to it. They thus seek to enjoin the rule for beyond the

statute’s limitations on relief as limited “to the application of [the INA] to an individual alien

against whom proceedings . . . have been initiated.” 8 U.S.C. § 1252(f)(1). Indeed, what Plaintiffs

ask this court to do is to re-write 8 U.S.C. 1229a—which governs the standards for relief from

removal—to categorically bar the government from applying mandatory asylum eligibility bars, a

requirement found nowhere in the statute. See 8 U.S.C. § 1229a(c) (codifying rules governing

“Decision and burden of proof”). But using an injunction or set aside relief to re-write the statute

to include additional statutory limitations on the government’s authority “that does not exist in the

statute” is precisely what section 1252(f) forecloses. Hamama, 912 F.3d at 879–80; see Perez, v.




                                                  11
         Case 1:19-cv-02117-TJK Document 58 Filed 10/16/19 Page 12 of 14



Decker, No. 18-CV-10683 (AJN), 2019 WL 4784950, at *6 (S.D.N.Y. Sept. 30, 2019) (“Because

Congress, in its judgment, chose not to mandate” the relief plaintiffs seek, “an injunction

imposing” such a statutory requirement “where the statute is silent would displace that judgment

in a way that would enjoin or restrain the method or manner of Section 1229[]’s functioning.”).2

       Fifth, even assuming the organizational Plaintiffs in this case have a cause of action and

may challenge the rule, which the government contends they may not, see Gov’t Br. 11-19, as this

Court recognized, it was unlikely that the diversion-of-resources injuries alleged by the

organizational plaintiffs are the type of injury “that can warrant emergency [nationwide] relief.”

Capital Area Immigrants’ Rights Coal. v. Trump, No. 1:19-CV-02117-TJK, 2019 WL 3436501,

at *2 (D.D.C. July 24, 2019). Those same concerns are no different on summary judgment: “the

public interest is served by the government being able to conduct its administration of its

immigration laws in the lawful ways it sees fit,” id. at *4, and because “set aside” relief, like

injunctive or declaratory relief, is equitable in nature, see supra at 8, any such relief with respect

to the organizational Plaintiffs should be limited to them. Thus, should the Court believe the

organizational Plaintiffs otherwise carry their burden of demonstrating entitlement to summary

judgment, relief should be limited to the bona fide clients of the Plaintiff organizations that those

Plaintiffs affirmatively identify for the Court.

       Finally, even assuming some form of relief is warranted, in light of the Supreme Court’s

order in Barr v. East Bay Sanctuary Covenant, No. 19A320, 2019 WL 4292781 (S. Ct. Sept. 11,



2
  To the extent Plaintiffs might suggest that a nationwide remedy is necessary in order to provide
uniformity to immigration laws, the foregoing discussion of section 1252 makes clear Congress
thought otherwise. In any event, even without section 1252, the fact that a case arises in the
“immigration context” does not, absent the requisite showing that nationwide relief is the only way
to remedy Plaintiffs’ harms, warrant such relief. See East Bay Sanctuary Covenant v. Barr, 934
F.3d 1026, 1029 (9th Cir. 2019); accord City and County of San Francisco v. Trump, 897 F.3d
1225, 1243–45 (9th Cir. 2018).


                                                   12
           Case 1:19-cv-02117-TJK Document 58 Filed 10/16/19 Page 13 of 14



2019), staying the effect of a nationwide injunction of the rule in a virtually indistinguishable case

in the Northern District of California, the court here should similarly stay the effect of any decision

concerning relief pending resolution of East Bay. See Landis v. N. Am. Co., 299 U.S. 248, 254

(1936).

                                          CONCLUSION

          For these reasons, the court should not rely on extra-record evidence, must defer to the

factual findings of the agencies, and should not issue universal set aside relief.

                                               Respectfully submitted,

                                               JOSEPH H. HUNT
                                               Assistant Attorney General

                                               SCOTT G. STEWART
                                               Deputy Assistant Attorney General

                                               WILLIAM C. PEACHEY
                                               Director

                                               s/ Erez Reuveni
                                               EREZ REUVENI
                                               Assistant Director
                                               U.S. Department of Justice, Civil Division
                                               Office of Immigration Litigation
                                               P.O. Box 868, Ben Franklin Station
                                               Washington, DC 20044
                                               Tel: (202) 306-4293
                                               Email: Erez.R.Reuveni@usdoj.gov

                                               LAUREN C. BINGHAM
                                               PATRICK GLEN
                                               Senior Litigation Counsel

Dated: October 16, 2019                        Attorneys for Defendants




                                                  13
        Case 1:19-cv-02117-TJK Document 58 Filed 10/16/19 Page 14 of 14



                               CERTIFICATE OF SERVICE

       I hereby certify that on October 16, 2019, I electronically filed the foregoing document

with the Clerk of the Court for the United States District Court for the District of Columbia by

using the CM/ECF system. Counsel in the case are registered CM/ECF users and service will be

accomplished by the CM/ECF system.



                                            By: /s/ Erez Reuveni
                                               EREZ REUVENI




                                              14
